Case 1:20-cv-01878-RBJ Document 39 Filed 09/02/20 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-01878-RBJ
(consolidated with 1:20-cv-01922-RBJ-MEH)

BLACK LIVES MATTER 5280, et al.,

Plaintiffs,


v.

CITY AND COUNTY OF DENVER, et. al.,

Defendants.


 JOINT MOTION FOR ENTRY OF PROTECTIVE ORDER and RULE 502(d) ORDER


        Plaintiffs and Defendants, by and through their respective undersigned counsel, hereby

submit their Joint Motion for Entry of Protective Order and Rule 502(d) Order. They state as

follows:

     1. The nature of the claims, defenses and damages asserted in this lawsuit involve discovery

of documents and information containing confidential information. The disclosure of such

information outside the scope of this litigation could result in injury to one or more of the

Parties’ privacy interests.

     2. Under the proposed Protective Order (Ex. A), third parties are also allowed to designate

information as confidential, because there are some third parties who possess information that

may be confidential, the public disclosure of which could result in injury to the third party’s

privacy interests.



                                                  1
Case 1:20-cv-01878-RBJ Document 39 Filed 09/02/20 USDC Colorado Page 2 of 3




   3. In addition, discovery has been and will be sought from certain third party law

enforcement agencies who provided mutual aid to the Denver Police Department. Counsel for at

least one of these agencies has requested the ability to designate some information as

confidential, and the parties in this case do not have an objection to making them a part of the

Protective Order.

   4. The proposed Protective Order complies with the Court’s Practice Standards.

   5. The parties also propose a Rule 502(d) Order relating to ESI. Ex. B.

       WHEREFORE, for good cause shown, the Parties respectfully request this Court enter

the attached Protective Order and Rule 502(d) Order.


       Respectfully submitted this 2nd day of September, 2020.


 /s/ Elizabeth Wang
 Elizabeth Wang
 LOEVY & LOEVY
 2060 Broadway, Suite 460
 Boulder, CO 80302
 elizabethw@loevy.com

 Attorney for Fitouri Plaintiffs

 /s/ Matthew J. Douglas                              Mark Silverstein
 Timothy R. Macdonald                                Sara Neel
 Matthew J. Douglas                                  Arielle Herzberg
 Ed Aro                                              American Civil Liberties Union Foundation
 Anya A. Havriliak                                   of Colorado
 Arnold & Porter Kaye Scholer, LLP                   303 E. Seventeenth Ave., Suite 350
 1144 Fifteenth Street, Suite 3100                   Denver, Colorado 80203
 Denver, Colorado 80202

Attorneys for BLM 5280 Plaintiffs


By: s/ David C. Cooperstein

                                                 2
Case 1:20-cv-01878-RBJ Document 39 Filed 09/02/20 USDC Colorado Page 3 of 3




David C. Cooperstein, Assistant City Attorney
Denver City Attorney’s Office
Civil Litigation Section
201 West Colfax Ave., Dept. 1108
Denver, CO 80202
Telephone: (720) 913-3100
Facsimile: (720) 913-3155

Attorney for Defendants




                                  CERTIFICATE OF SERVICE

       I, Elizabeth Wang, an attorney, certify that on September 2, 2020, I filed the foregoing

Motion via CM/ECF, thereby delivering an electronic copy to all counsel of record.



                                                    s/ Elizabeth Wang




                                                3
